OPINION — AG — ** SCHOOL BOARD MEMBERS — ELECTION ** THE BOARD OF EDUCATION OF THE INDEPENDENT SCHOOL DISTRICT IN WHICH THE CITY OF GARGER IS LOCATED SHOULD CONSIST OF FIVE MEMBERS, AND THAT MEMBERS SHOULD BE ELECTED " BY THE SCHOOL DISTRICT ELECTORS OF THE RESPECTIVE WARDS AND OUTLYING TERRITORY " RATHER THAN AT LARGE; AND THAT THREE MEMBERS OF SUCH BOARD OF EDUCATION SHOULD BE ELECTED ON MARCH 27, 1951, FOR TERMS OF FOUR YEARS, SUBJECT TO THE RIGHT OF MEMBERS NOW SERVING ON SUCH BOARD OF EDUCATION TO "CONTINUE TO SERVE ON SUCH BOARD OF EDUCATION FOR THE TERMS FOR WHICH THEY WERE ORIGINALLY ELECTED OR APPOINTED." (POPLULATION, MEMBERS, NUMBER OF MEMBERS) CITE: 70 O.S. 4-7 [70-4-7] (J. H. JOHNSON)